Citation Nr: 1519365	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-40 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for depression.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for erectile dysfunction to include as due to a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) from November 2005 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The November 2005 rating decision denied service connection for headaches.  The January 2013 rating decision found that new and material evidence had not been submitted to reopen a claim for service connection for depression and denied a claim for service connection for erectile dysfunction.  

The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record in a May 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for depression and entitlement to service connection for erectile dysfunction are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran has headaches that are at least as likely as not attributed to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted in service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his headaches began in-service in the year 2000.  The Veteran also asserts that after a completion of a deployment to Iraq from April 2003 to October 2003, his headaches worsened. 

The service medical records do not include any treatment for headaches.  However, during the Veteran's August 2008 separation examination from reserve service, he indicated on his report of medical history that he had frequent and severe headaches.  

In December 2004, approximately one year following separation from active service, the Veteran submitted a claim for entitlement to service connection for headaches and reported symptoms of headache pains.  

A September 2005 VA Gulf War examination report noted that the Veteran reported onset of headaches in 2000 while stationed at Ft. Carson, and noted experiencing headaches for the last five years.  The examiner noted that the Veteran's headaches did not onset prior to service but occurred during service.  The examiner diagnosed the Veteran with chronic intermittent classical tension type headaches without neurological deficit.

VA treatment records from December 2006 to August 2011 show that during various treatments he reported headache symptomatology.  

An April 2012 VA general examination report shows that the examiner did not identify headaches in the Veteran's medical history, but noted that the Veteran experienced headaches that caused irritability. 

VA treatment records from October 2012 to October 2014 show that the Veteran did not have headaches when seeking treatment for other conditions, but he did report a history of headaches to medical personnel.

In this case, the Board finds that the preponderance of the evidence supports the claim for service connection for headaches.  The Board finds the September 2005 VA Gulf War examination report to be probative that the Veteran's diagnosed chronic headache condition onset during active service.  Moreover, the Veteran has consistently reported symptoms of headaches in statements submitted to support his claim and while receiving various treatments by VA medical personal during the course of the appeal.  While the Board acknowledges that VA examination reports of record do not explicitly note that the Veteran's current headache disability is related to active service, the September 2005 VA examination report specifically acknowledges a current diagnosed condition that was present during active service.  

The Board also notes that the Veteran has consistently provided credible and competent reports of experiencing severe headaches in service and after separation of service.   Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  Layno v. Brown, 6 Vet. App. 465 (1994) (headaches are a subjective condition given to lay observation).  Here, the Veteran's current assertions have been consistent throughout the appeal.  Thus, because the Veteran is competent to provide evidence regarding the presence of headaches and because he has been found to be credible, the Board credits his assertions regarding the continuity of symptomatology of headaches from service to the present.  The Board finds that there is nothing of record to call into question the credibility of the Veteran's report of chronic symptomatology.  Therefore, the Board finds that the evidence shows that it is at least as likely as not that headaches were incurred in service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the claim for service connection for headaches is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for headaches is granted.


REMAND

With regard to the claims of whether new and material evidence had been submitted to reopen a claim for service connection for depression and for entitlement to service connection for erectile dysfunction to include as due to a psychiatric disability, the Veteran submitted a statement in January 2013 that disagreed with a January 2013 rating decision.  The Veteran's January 2013 statement is a timely notice of disagreement with that rating decision.  However, it does not appear that the RO has issued a statement of the case addressing those issues.  Therefore, the appropriate Board action is to remand those issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of whether new and material evidence has been submitted reopen a claim of entitlement to service connection for depression and entitlement to service connection for erectile dysfunction to include as due to a psychiatric disability.  The Veteran and representative should be advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to those issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


